2850 Red Hill Avenue, Suite 100 Santa Ana, CA 92705 www.aurasound.com April 21, 2011 VIA EDGAR CORRESPONDENCE Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Extension of response period to Securities and Exchange Commission Staff (the “Staff”) comments made by letter dated March 21, 2011 Ladies and Gentlemen: AuraSound, Inc. (the “Company”) is in receipt of the Staff comments made by letter dated March 21, 2011 (the “Comment Letter”) in connection with the Company’s Form 10-K for the fiscal year ended June 30, 2010, Form 10-Q/A for the quarter ended September 30, 2010, Form 10-Q for the quarter ended December 31, 2010 and Form 8-K filed February 24, 2011 (File No. 0-51543).The Comment Letter requests that the Company provide responses to the Staff comments contained therein “within 10 business days [of receipt of the Comment Letter]” or that the Company advise the Staff when it will provide the requested response.The Company hereby notifies the Staff that the Company intends to provide its responses to the Staff comments contained in the Comment Letter on or before April 29, 2011. Should you have any questions regarding the above, please do not hesitate to contact me at (949) 829-4000, ext. 103, or Shivbir Grewal, the Company’s legal counsel, at (949) 725-4119. Very truly yours, AURASOUND, INC. Aman Singha Chief Administrative Officer
